Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				           DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is dependent on cancelled claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 7,947,333) in view of Yang et al. (US 2014/0147631 A1).
Rejection is maintained for reasons of the record with the following responses.
Eriksson et al. and Yang et al. were discussed in detail in the last office action.
Applicant asserts that Eriksson et al. do not specifically point to the silanes of amended claim 20 although Eriksson et al. disclose the use of silanes. 
Applicant assert that Yang et al. fail to mention anti-allergenic properties.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In other words, Eriksson et al. teach an aqueous coating composition comprising tannic acid already.
Applicant further asserts that Yang et al. teach the silanes as binding/coupling agents.
Eriksson et al. teach the use of aminosilanes in Ex. 8 of table 1 and various silanes, siloxanes, polysiloxanes and their derivatives as complexing agents at col. 13, lines 55-58 and at col. 15, lines 1-5.  The complexing agents would be functionally same as the binding/coupling agents.
Note that both Eriksson et al. and Yang et al. teach coating compositions.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known silane coupling/adhesion improving agent such as the 3-glycidoxypropyltrimethoxysilane used in a coating composition taught by Yang et al. in Eriksson et al. since Eriksson et al. teach employing the silane absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant further asserts that the compatiblising agent interacts with the allergen denaturing agent in order to provide adequate flexibility, long-lasting anti-allergenic properties and versality to the coating, but the asserted adequate flexibility, long-lasting anti-allergenic properties and versality of the coating is directly related to textile substrates which are not claimed limitations.
Thus, a combination of tannic acid and aminosilane taught by Eriksson et al. or a combination of tannic acid taught by Eriksson et al. and the 3-glycidoxypropyltrimethoxysilane taught by Yang et al. would be expected to have such properties when applied onto the textile substrates inherently.  The court held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315 F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  See MPEP 2112.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al. (US 7,947,333) in view of Yang et al. (US 2014/0147631 A1) as applied to claims 20, 22, 26, 29 and 30 above, and further in view of EP 1985350.
The instant claim 20 further recites an alternative polyphenoilic compound of
oleuropein extract from olive leaf over Eriksson et al.
Eriksson et al. teach phenolic compounds and their derivative as anti-allergens at
col. 7, line 6.
EP teaches “olea europaea” from an olive leaf extract as an anti-allergen in
[0007] which would meet the instant oleuropein extract from olive leaf.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the “olea europaea” from an olive leaf extract as an anti- allergen taught by EP in Eriksson et al. since Eriksson et al. phenolic compounds and their derivative encompassing the olea europaea from an olive leaf extract taught by EP absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 20, 22, 26 and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (US 2012/0171276 A1) in view of JP 2015192778 (A) (11/05/2015) or Yamada (US 2010/0209530 A1).
Fujimori et al. teach a virus inactivating sheet comprising a substrate coating with a composition comprising an allergen denaturing agent and a silane monomer in [0036-0037] and example 1 in which methacryloxypropyltrimethoxy silane is further taught. Fujimori et al. further teach other functional silanes such as 3-glycidoxypropyltrimethoxysilane (line 7 of [0039]) in [0038-0049].
Fujimori et al. teach various substrates such as filters for vehicles and AC devices and nonwoven fabric in [0050] and [0120] meeting claims 35-37.
Although the example 1 teaches ethanol, Fujimori et al. teach various dispersion mediums including water in line 2 of [0061] and thus further utilization of the water in the example 1 would have been obvious since both water and ethanol are taught as solvents. The ethanol would meet claim 28.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The instant invention further recites tannic acid as the allergen denaturing agent over Fujimori et al.
Fujimori et al. further teach employing antifungal agent and anti-allergen agents in lines 7-8 of [0045].
The recited tannic acid is one of the well-known allergen denaturing agents (i.r., anti-allergen agents) in the art.
JP teaches an aqueous composition of tannic acid and automobile cabin air filters comprising a nonwoven fiber sheet/fabric impregnated with the aqueous composition of tannic acid in a section of “SOLUTION” at page 1 and in [0010], [0014] and [0037].  JP teaches a ratio of polyurethane (compatiblising agent) and the polyphenol compound being 5:1 to 1:1 which would meet claims 29-30.
As to claims 31-34 as well as to claims 29-30:  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, the recited amounts of claims 29-34 would have been obvious.
Yamada teaches a fabric impregnated with a composition comprising an anti-allergen agent comprising a mixture of lamellar zirconium phosphate or silica alumina and tannic acid in [0098-0101] and table 4 meeting claim 20. The recited “comprising” of claim 20 would permit presence of other components such as lamellar zirconium phosphate or silica alumina.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the well-known allergen denaturing agents such as the tannic acid taught by JP or Yamada in a composition comprising methacryloxypropyltrimethoxy silane or 3-glycidoxypropyltrimethoxysilane of Fujimori et al. since utilization of functionally equivalent tannic acid would be expected to yield the same effects and since modifications to amounts of given components are considered routine practice in the art absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (US 2012/0171276 A1) in view of JP 2015192778 (A) (11/05/2015) or Yamada (US 2010/0209530 A1) as applied to claims 20, 22, 26 and 28-37 above, and further in view of Miyauchi et al. (US 9,410,273), Kihara (US 2017/0151514 A1) or Matsushita et al. (US 2010/0272668 A1).
The instant claims 38 and 39 further recite a fiber size over Fujimori et al., JP and Yamada.
Miyauchi et al. teach a filament having 6, 20 or 16 dtex in table 1 and various applications thereof such as air filters at col. 4, line 39.
Kihara teaches air filter from a polyester nonwoven fabric of a filament having a fineness of not less than 10 dtex and not more than 30 dtex in [0016].
Matsushita et al. teach air filters comprising fibers having a size of 2-50 dtex in [0061].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a filament having various values of dtex taught by Miyauchi et al., Kihara or Matsushita et al.  for filters for vehicles and AC devices and nonwoven fabric taught by Fujimori et al., JP and Yamada thereof since utilization of such filaments for obtaining the air filter is well-known as taught by Miyauchi et al., Kihara and Matsushita et al.  absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (US 2012/0171276 A1) in view of JP 2015192778 (A) (11/05/2015) or Yamada (US 2010/0209530 A1) as applied to claims 20, 22, 26 and 28-37 above, and further in view of Inagaki et al. (US 2006/0278086 A1) and DE102013021071 (A1) (June 18, 2015).  
The instant claims 40-42 further recite a structure of the air filter over Fujimori et al., JP and Yamada.  As to claim 42, further note that an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113. 
JP further teaches a method of obtain the filter in para. (2) in [0010] of page 4 and in claims 5-7.
1. The filter medium is impregnated with an aqueous composition of tannic acid and polyurethane.
2. Laminating a deodorizing filter material and/or a gas removing layer to the above impregnated filter.
The instant invention further recites a particle filter layer of nonwoven microfibers over JP.
Inagaki et al. teach a dust collection filter bonded to polyphenol impregnated nonwoven fabric with finer opening which would also provide strength to the filter in [0088] and [0157].  The dust collection filter would be same as the particle filter layer.
The nonwoven fabric with finer opening would comprise nonwoven microfibers since there would be a few different fibers forming the nonwoven fabric with finer opening.  A court held that very limited choice is anticipation and thus the nonwoven microfibers would be a least obvious. See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).
DE teaches a filter comprising the instant particular filter layer/odor filter layer/anti-allergenic filter layer in [0014]. The odor filter layer would meet the recited layer capturing gaseous pollutants of claims 40-42.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the method taught by JP and the structure taught by Inagaki et al. and DE for obtaining vehicles and AC devices and nonwoven fabric taught by Fujimori et al., JP and Yamada thereof since utilization of such method and structures for obtaining the air filter is well-known as taught by Inagaki et al. and DE since the air filter utilizing the dust collection filter providing strength to the filter is well- known as taught by Inagaki et al. and DE absent showing otherwise
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (US 2012/0171276 A1) in view of JP 2015192778 (A) (11/05/2015) or Yamada (US 2010/0209530 A1) as applied to claims 20, 22, 26 and 28-37 above, and further in view of WO 2011/148160.
The instant claims 27 and 28 further recite an antifungal agent such as zinc pyrithione and an anti-foaming agent such as alcohol over Fujimori et al., JP and Yamada.
Fujimori et al. further teach employing antifungal agents in line 7 of [0045]. See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
WO teaches a composition comprising zinc pyrithione in example 3 and utilization of a mixture of water and ethanol in compositions 1-4.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the zinc pyrithione or a mixture of water and ethanol taught by WO in coating compositions taught by Fujimori et al. with JP and Yamada thereof since Fujimori et al. further teach employing antifungal agents and utilization of various solvents such as water and ethanol in [0061] absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762